Exhibit 5 Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park Wellesley Hills, MA02481 Re: Sun Life Assurance Company of Canada (U.S.) Gentlemen and Ladies: I have acted as counsel to Sun Life Assurance Company of Canada (U.S.) ("the Company") in connection with the above-captioned registration statement (the "Registration Statement") with respect to the registration of certain market value adjusted interests under annuity contracts (the "Contracts") with the Securities and Exchange Commission under the Securities Act of 1933, as amended.
